UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4423


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MILTON BYARD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:06-cr-00165-5)


Submitted:    January 23, 2009              Decided:   February 17, 2009


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Miller Bushong, Assistant United States Attorney,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Milton Byard pled guilty to one count of conspiring to

distribute        a   quantity    of   cocaine,    in   violation       of   21     U.S.C.

§ 846 (2006).            The district court properly calculated Byard’s

advisory Guidelines range to be forty-six to fifty-seven months

of imprisonment, and sentenced him to serve forty-six months.

Byard        appeals,       alleging      his      sentence       is     procedurally

unreasonable          because    the   district    court    did   not    sufficiently

consider the 18 U.S.C. § 3553(a) (2006) sentencing factors. *                           We

have reviewed the record and affirm.

                 After United States v. Booker, 543 U.S. 220 (2005), we

review       a   sentence    to    determine      whether    it   is    unreasonable,

applying a “deferential abuse-of-discretion standard.”                             Gall v.

United States, 128 S. Ct. 586, 591, 594 (2007).                              A district

court must engage in a multi-step process at sentencing.                            First,

the sentencing court must calculate the appropriate Guidelines

range by making any necessary factual findings.                          Id. at 596.

Then       the   court   should    afford   the    parties    “an      opportunity      to

argue for whatever sentence they deem appropriate.”                          Id.     Next,

it should consider the resulting advisory sentencing range in

conjunction with the factors set out in 18 U.S.C. § 3553(a), and


       *
       Byard does not challenge the calculation of his advisory
Guidelines range.



                                            2
determine whether the § 3553(a) factors support the sentence

requested by either party.               Id.       Consideration of the factors in

§ 3553(a) does not require the sentencing court to “robotically

tick through” every subsection of § 3553(a).                              United States v.

Montes-Pineda,        445    F.3d      375,    380       (4th   Cir.      2006)     (internal

quotation marks and citation omitted).

            To    determine       whether          a    sentencing     court      abused    its

discretion, we undertake a two-part analysis.                             United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                             First, we examine

the sentence for “significant procedural errors,” and second, we

evaluate    the      substance      of    the          sentence.      Id.         Significant

procedural errors include “‘failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting

a   sentence     based      on   clearly       erroneous        facts,      or    failing    to

adequately explain the chosen sentence . . . .’”                             Id.     (quoting

Gall, 128 S. Ct. at 597).                 “Substantive reasonableness review

entails taking into account the ‘totality of the circumstances,

including      the    extent      of     any       variance        from    the     Guidelines

range.’”    Id. (quoting Gall, 128 S. Ct. at 597).                               An appellate

court may presume a sentence within the Guidelines range to be

reasonable.       Rita v. United States, 551 U.S. 338, __, 127 S. Ct.

2456, 2459, 2462 (2007).



                                               3
              Here, the district court properly calculated Byard’s

Guidelines range and adequately noted its consideration of the

§ 3553(a) sentencing factors.           We find no abuse of discretion in

the district court’s decision to sentence Byard at the bottom of

the   Guidelines       range.     Accordingly,    we     affirm   the   district

court’s judgment.         We dispense with oral argument because the

facts   and    legal    contentions     are   adequately    presented    in   the

materials     before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         4